Case 2:15-cv-08830-JAK-KS Document 380 Filed 09/27/19 Page 1 of 7 Page ID #:9095




   1 Robert J. Lauson, Esq., SBN 175,486
     bob@lauson.com
   2 LAUSON & ASSOCIATES
     880 Apollo Street, Suite 301
   3 El Segundo, California 90245
     Tel. (310) 726-0892
   4 Fax (310) 726-0893
   5 Attorneys for Plaintiff, Voice International, Inc.
   6 Lamar  Treadwell, Esq., Pro Hac Vice
     lamar@treadewelltriallaw.com
   7 Law  Offices of Lamar D. Treadwell
     1308 E. Common Street, Suite 205
   8 New   Braunfels, TX 78132
     Tel: (505) 660-0602
   9 Attorneys for Plaintiff, Voice International, Inc.
  10
  11                       UNITED STATES DISTRICT COURT
  12           CENTRAL DISTRICT OF CALIFORNIA WESTERN DIVISION

  13
  14   VOICE INTERNATIONAL, INC., a                 Case No.: 2:15-cv-08830-JAK-KS
       California corporation; DAVID
  15   GROBER, an individual,
                                                    Plaintiffs’ Opposition To
  16         Plaintiffs,                            Defendant’s Ex Parte Application
                                                    To Stay Or Continue Trial (Doc.
  17         vs.                                    379)
  18   OPPENHEIMER CINE RENTAL,                     Pretrial Conf. Date: Sept. 30, 2019
       LLC, et al.,                                 Time: 1:30 pm
  19                                                Place: Courtroom 10B, First Street
             Defendants.
  20
  21
  22
  23
  24
  25
  26
  27
  28



                                                0
Case 2:15-cv-08830-JAK-KS Document 380 Filed 09/27/19 Page 2 of 7 Page ID #:9096




   1         In Mako 1, when litigation continued after years of delays, including for
   2   discovery disputes, a reexamination, summary judgment, and then a successful
   3   federal circuit appeal, John Dann (Mako Products, Inc.’s manager) when OPEL’s
   4   complied with the Court’s order and finally released close to 10,000 pages of
   5   emails. Plaintiffs only then first became aware that Oppenheimer was renting the
   6   accused infringing Makohead to a California-based company that contradicted
   7   Oppenheimer being dismissed from Mako as to lack of personal jurisdiction. As a
   8   result of such litigation tactics, Plaintiffs’ launched this lawsuit, Mako 2.
   9           Once Plaintiffs had personal jurisdiction over Oppenheimer, and knowing
  10   OPEL was involved along with the Kleins and John Dann, Plaintiffs amended the
  11   complaint to name them. OPEL, the Kleins and Dann all contested personal
  12   jurisdiction, including Klein Sr. filing false declarations saying he was not
  13   involved. As a result, the Court found personal jurisdiction over OPEL only, and
  14   dismissed the Kleins and John Dann. In the next year Plaintiffs obtained OPEL’s
  15   corporate documents directly from The Bahamas discovering Klein’s role, and from
  16   John Dann’s deposition discovered OPEL was a sham corporation and alter ego of
  17   Klein Sr. Upon Plaintiffs’ motion for reconsideration and presenting the
  18   previously-unavailable evidence which contradicted his declaration, Klein Sr.
  19   became a named Defendant. Doc. 294. The Coast Law Group have been
  20   representing Defendants and being paid by Klein Sr. going back to Mako 1 along
  21   with Mark Young since the early days of Mako 2, and hence Klein Sr.’s cries that
  22   he hasn’t had fair opportunity to participate in Mako 2 are untrue. For a more
  23   complete statement of the facts with citations, please see other papers recently filed
  24   by Plaintiffs, for example doc. 374, pages 2-6 of 12.
  25         With the trial two weeks away, now comes Klein Sr.’s Hail Mary to stop the
  26   trial, which based on the ongoing pattern of conduct was predicted by Plaintiffs’
  27   opposition response to Klein Sr.’s Motion in Limine No. 1 on alter ego (doc. 371),
  28   which is incorporated herein by reference concerning this litigation tactic and



                                                  1
Case 2:15-cv-08830-JAK-KS Document 380 Filed 09/27/19 Page 3 of 7 Page ID #:9097




   1   request for sanctions. In conferring before the motion, Defendants’ attorney Mark
   2   Young admitted he doesn’t expect the motion to be granted, given its being brought
   3   so close to trial. Klein Sr.’s ex-parte application is an abuse of process as the so-
   4   called emergency was created by the moving party, such that it should be
   5   summarily denied. Mission Power Engr. Co. v. Continental Cas. Co., 883 F. Supp.
   6   488, 492 (C.D. Cal. 1995) (“Ex parte applications are not intended to save the day
   7   for parties who failed to present requests when they should have . . ..”). The prior
   8   art being asserted fails to render the ‘662 patent invalid, because it is arguably non-
   9   analogous prior art, and it is substantially different from the patent claims in suit, at
  10   least giving rise to factual issues. The new prior art pertains to the space shuttle
  11   telescope pointing system (which operates in zero gravity), and a system to correct
  12   for ship deformation in a large stabilization scheme. Although the U.S. Patent &
  13   Trademark Office agreed to take another look (a very large percentage of
  14   reexaminations are granted upon paying the fees), as happened with the first
  15   reexamination launched years ago by Mako Products (OPEL’s predecessor) when
  16   all the claims of the patent were confirmed, it will be 1-2 years until the PTO makes
  17   any decision. Klein Sr.’s explanation as to why he waited so long is that he didn’t
  18   fund the litigation enough until he was made a party. Doc. 379, page 8, lines 5-7.
  19   Klein Sr.’s likely plan with his underfunded, sham OPEL corporate entity was to
  20   send it into chapter 7, as he did with Mako Products in Mako 1, if things didn’t go
  21   well. That is not a valid excuse for waiting until the eve of trial.
  22
  23          The Cases Are Legion Denying The Relief Klein Sr. Is Requesting
  24         Courts routinely reject applications to stay on the eve of trial, even in view of
  25   granted reexaminations. See Malibu Boats, LLC v. Nautique Boat Co., 122 F. Supp.
  26   3d 722, 728 (E.D. Tenn. 2015) (denying stay because of the close of discovery and
  27   the impending trial date in this case); P&G Co. v. Team Techs., Inc., No. 1:12-cv-
  28   552, 2014 U.S. Dist. LEXIS 17112, at *8 (S.D. Ohio Feb. 11, 2014) (denying stay



                                                   2
Case 2:15-cv-08830-JAK-KS Document 380 Filed 09/27/19 Page 4 of 7 Page ID #:9098




   1   because fact discovery closed, Court had already issued its claim construction
   2   ruling, and the parties have exchanged expert reports); Universal Elecs. Inc. v.
   3   Universal Remote Control, Inc., 943 F. Supp. 2d 1028, 1031, 1035 (C.D. Cal. 2013)
   4   (totality of circumstances is the test; stay denied: “If litigation were stayed every
   5   time a claim in suit undergoes reexamination, federal infringement actions would
   6   be dogged by fits and start. Federal Court calendars should not be hijacked in this
   7   manner.”); Interwoven, Inc. v. Vertical Computer Sys., Inc., No. C 10-04645 RS,
   8   2012 WL 761692, at *4 (N.D. Cal. Mar. 8, 2012) (denying stay, noting that
   9   discovery was well underway, but that “[m]ore importantly, the parties have fully
  10   briefed the issue of claim construction, attended a Markman hearing, and received a
  11   claim construction order.”); APP Pharm., LLC v. Ameridose LLC, CIV.A. No. 10-
  12   4109 JAP, 2011 WL 816622, at *2 (D.N.J. Mar. 8, 2011) (denying stay because the
  13   Court “invested significant resources in becoming familiar with the patents,
  14   relevant art, the parties’ drug products, claim construction and the like, it would be
  15   a waste of judicial resources to put off litigating the instant matter for the length of
  16   time necessary to conclude the reexamination process.”) Ultra Products, Inc. v.
  17   Antec, Inc., No. C 09-04255 (N.D. Cal. Apr. 26, 2010) (denying a stay pending
  18   reexamination due to the uncertain reexamination delay and discovery and claim
  19   construction already under way); Nat’l Carpet Equipment, Inc. v. Equipment
  20   Development Co. Inc. Case No. 0-09-cv-00974 (D. Minn., Jan. 28, 2010) (denying
  21   stay because parties have engaged in discovery and made significant progress in the
  22   case); BarTex Research v. FedEx Corp., 611 F. Supp. 2d 647, 650 (E.D.Tex. 2009)
  23   (denying a stay because the motion was filed 16 months after case began and a stay
  24   was unlikely to simplify the issues) TouchTunes Music Corp. v. Rowe Int'l Corp.,
  25   676 F. Supp. 2d 169, 178 (S.D.N.Y. 2009) (Denying stay when discovery is
  26   substantially completed, including the depositions of witnesses and the exchange of
  27   approximately 750,000 pages of documents and electronic files); Power
  28   Integrations Inc. v. Fairchild Semiconductor Int'l Inc., No. 08-309-JJF-LPS, 2008



                                                   3
Case 2:15-cv-08830-JAK-KS Document 380 Filed 09/27/19 Page 5 of 7 Page ID #:9099




   1   U.S. Dist. LEXIS 102716, at *5 (D. Del. Dec. 19, 2008) (denying stay even though
   2   discovery is at its earliest stages lack of a trial date); Telemac Corp. v. Teledigital,
   3   Inc., 450 F. Supp. 2d 1107, 1111 (N.D. Cal. 2006) (denying stay because trial date
   4   is set, fact discovery is nearly complete, therefore this case is not in an “early stage”
   5   of proceedings); Soverain Software LLC v. Amazon.com, Inc., 356 F. Supp. 2d.
   6   660, 662 (E.D. Tex. 2005) (denying a stay where defendant had waited one
   7   year to move for stay, parties had produced hundreds of thousands of pages of
   8   documents; and the court had held a Markman hearing); Xerox Corp. v. 3
   9   Com Corp., 69 F. Supp. 2d 404, 407 (W.D.N.Y. 1999) (denying a stay because the
  10   case had been pending for two years, parties engaged in substantial discovery and
  11   dispositive motions and case nearly ready for trial). Output Technology Corp. v.
  12   Dataproducts Corp., 22 U.S.P.Q.2d 1072, 1074 (W.D. Wash. 1991) (denying stay
  13   when significant discovery had occurred and trial date set); Wayne Automation
  14   Corp. v. R. A. Pearson Co. 20 U.S.P.Q.2d 1718, 1720 (E. D. Wash.1991) (denying
  15   stay when non-moving party had conducted extensive discovery and case set for
  16   trial); Enprotech Corp. v. Autotech Corp. 15 U.S.P.Q.2d 1319, 1320 (N.D. Ill.
  17   1990) (denying stay when discovery nearly complete and case set for trial); E. I.
  18   DuPont de Nemours & Co. v. Phillips Petroleum Co., 711 F. Supp. 1205, 1207 (D.
  19   Del. 1989) (denying stay when litigation had advanced through trial, appeal, and
  20   remand); Freeman v. Minnesota Mining and Mfg. Co., 661 F. Supp. 886,888 (D.
  21   Del. 1987) (denying stay when discovery had concluded, trial date was set, and the
  22   first of two consolidated actions filed two and one-half years previous); Emhart
  23   Indus. v. Sankyo Seiki Mfg., 3 U.S.P.Q.2d 1889, 1890 (N.D. Ill. 1987) (granting
  24   stay eighteen months into litigation, significant discovery had occurred, and trial
  25   date set); Loffland Bros. Co. v. MidWestern Energy Corp., 225 U.S.P.Q. 886, 887
  26   (W.D. Okla. 1985) (granting stay after significant discovery, pretrial conference
  27   and trial date set); The Toro Co. v. L. R. Nelson Corp., 223 U.S.P.Q. 636,638 (C.D
  28   Ill. 1984) (denying stay when suit had been pending for three and one-half years).



                                                   4
Case 2:15-cv-08830-JAK-KS Document 380 Filed 09/27/19 Page 6 of 7 Page ID #:9100




   1   But see Gould v. Control Laser Corp., 705 F.2d 1340, 1342 (Fed. Cir. 1983)
   2   (granting stay five years into litigation and twenty days before trial), cert. denied,
   3   464 U.S. 935, (1983).
   4
   5     A Stay For Untimely Summary Judgment Briefing Should Also Be Denied
   6         To allow its summary judgment motion, Defendants are essentially asking
   7   the Court to modify its scheduling order. A showing of good cause is required,
   8   with the moving party must show due diligence in meeting deadlines. Sadid v.
   9   Vailas, 943 F. Supp. 2d 1125, 1138 (D. Idaho 2009) (if party was not diligent,
  10   inquiry should end); Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 610 (9th
  11   Cir. 1992) (disregard of scheduling order would undermine court’s ability to control
  12   its docket, disrupt agreed-on course of litigation, and reward the indolent and
  13   cavalier). Good cause does not include a change in litigation strategy. Snyder v.
  14   Collura, 812 F.3d 46-51-52 (1st Cir. 2016). Here Defendants’ contention now that
  15   Klein Sr. is potentially personally liable for infringement, that they have more
  16   money from him to spend on the litigation, fails to meet the just cause standard to
  17   modify the case schedule.
  18
  19           If A Stay Is Granted, Bond Or Security Should Be A Condition
  20            To the extent any lengthy stay is granted, among Plaintiffs’ concerns are
  21   that any assets that could be used to satisfy any judgment years from now will long
  22   be dissipated. Accordingly, if the Court is inclined to grant any stay, a substantial
  23   bond should be required from Defendants. California v. American Stores Co., 492
  24   U.S. 1301, 1308 (1989) (stay conditioned on pasting of bond, bond posted with
  25   district court). Given Defendants’ purported high level of confidence that the
  26   patent is invalid, and hence then it will recover its bond in full, Defendants should
  27   be receptive to such an arrangement. If not, it is telling that they are not so
  28



                                                  5
Case 2:15-cv-08830-JAK-KS Document 380 Filed 09/27/19 Page 7 of 7 Page ID #:9101




   1   confident, and/or intend to hide money and frustrate Plaintiffs’ efforts to collect any
   2   future judgment.
   3
   4   Date: September 27, 2019                Respectfully submitted,
   5                                           /Robert Lauson/
   6                                           Robert Lauson, Esq.
                                               Attorneys for Plaintiff, Voice International
   7
                                               /Lamar Treadwell/
   8                                           Lamar Treadwell, Esq.
   9                                           Attorneys for Plaintiff, Voice International
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28



                                                  6
